NO. 07-04-0352-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                   AUGUST 3, 2004

                         ______________________________

                           TEDDY ROBINSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 88-408,306; HONORABLE CECIL G. PURYEAR, JUDGE
                       _______________________________


Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Teddy Robinson attempts to appeal the denial of a “Motion for New Trial/Time

Reduction” following his conviction for murder. Finding we have no jurisdiction, we will

dismiss.


      Appellant was found guilty of murder by a jury which also assessed punishment of

99 years confinement. Sentence was imposed December 7, 1988. No notice of appeal

was filed from that judgment. Appellant filed his “Motion for New Trial/Time Reduction” in
the trial court July 1, 2004. The motion complains of errors in his trial. The court denied

the motion the same day. He filed a notice of appeal from that order on July 12, 2004.


       A timely notice of appeal is a prerequisite to a court of appeals’ jurisdiction and in

the absence of jurisdiction it can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). A notice of appeal must be filed

within 30 days after the day sentence is imposed unless a timely motion for new trial is

filed, in which case appeal must be perfected within 90 days after the imposition of

sentence. Tex. R. App. P. 26.2(a).1 A motion for new trial must be filed no later than 30

days after imposition of the sentence. Tex. R. App. P. 21.4. Appellant’s motion, filed over

fifteen years after imposition of his sentence, fails to invoke this court’s jurisdiction.

Lacking jurisdiction over the appeal, we dismiss it.




                                                   Per Curiam




Do not publish.




      1
       The same deadlines applied under former Rule 41(b)(1) applicable at the time of
appellant’s conviction.

                                             -2-